Title: From Alexander Hamilton to ———, [20] November 1793
From: Hamilton, Alexander
To: 



Philade November [20,] 1793
Dr. Sir

Some embarrassment has arisen on the subject of a fit person for District Attorney of Rhode Island. Mr. Howel has been strongly recommended on the one hand and positively objected to on another—and Mr.  has been proposed in opposition. Your opinion does not appear on either side.
The President is desirous of further information and I have undertaken to procure it for him. In addressing myself to you on the point, I proceed on an assurance of your judgment and candour. I request your ideas of the candidates fully and freely—promising that it shall not in any shape compromis you. Be so good as to state not only the qualifications of each—but the collateral circumstances affecting the public service which will be likely to attend the appointment of either.
It is regretted that the affair has assumed too much a party complexion. This suggests an inquiry whether there be not some third character competent eligible, & who would not be liable to a similar difficulty. The more speedy your answer the more it will oblige.
